DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status: Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 14, 15, and 17 of U.S. Patent No. 8,870,764 in view of Burton et al. (US 2004/0193068), hereinafter “Burton”. 
Patented claims 1, 3, 5, 7, 14, 15, and 17 read on most of the claim limitations of claim 1. 
Patented claims are silent regarding the data processor being configured to determine one or more sleep stages based on an analysis of an electrical signal from electrodes by itself. 
However, Burton discloses a multi-modal sleep monitoring system and teaches the data processor being configured to determine one or more sleep stages based on an analysis of an electrical signal from electrodes by itself (para. [0571], a means for automatic analysis format linked to signals connected, such as in the case of sleep and wake analysis where the analysis parameters applied will depend on the validated signals. If, for example, only EEG outer malbar electrodes are validated, then frequency optimized EEG outer malbar signals can be used for analysis, as opposed to more complex analysis signal combinations including EMG and EOG signals). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify patented claims, by configuring the data processor to determine one or more sleep stages based on an analysis of an electrical signal from electrodes by itself, as taught by Burton, for the purpose of having another mode of sleep and wake analysis depending on the availability of the sensors (para. [0571]). 

Claims 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14, 19, and 26 of copending Application No. 17/865,820. Copending claims 1, 13, 14, 19, and 26 reads on all the limitations in claim 1. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 11, 17, 18, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 8, the limitation “mobile device” is indefinite, because it is unclear whether it is the same “mobile device” as recited in claims 6 and 7 or not. 
Re Claim 10, the limitation “base station” is indefinite, because it is unclear whether it is the same “base station” as recited in claim 9 or not. 
Re Claims 11, 17, and 19, the limitation “accelerometer” is indefinite, because it is unclear whether it is the same “accelerometer” as recited in claim 1 or not. 
Indefiniteness of claims 17 and 19 render their dependent claims indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burton et al. (US 2004/0193068), hereinafter “Burton”, in view of Levendowski et al. (US 8,355,769), hereinafter “Levendowski”. 
Re Claims 1, 4, and 11, Burton discloses a multi-modal sleep monitoring system, comprising: 
a data processor configured to operate in a plurality of operating modes (para. [0198], the apparatus may include a means to incorporate amplification, filtering, storage, and CPU either as a throwaway disposable system or with the more expensive electronics being part of a re-usable part of the apparatus), the data processor configured to: 
detect at least one sensor providing data to the data processor (para. [0207], a wireless electrode monitoring device such as a forehead attached wireless electrode system; para. [0375], [0376], a single self-adhesive forehead electrode system or a single sensor device extending over the patient’s forehead and chin, containing forehead EOG, EEG, and EMG; para. [0212], wireless patient electrode identification and characterization function. This function may provide a means for the system to automatically identify the electrode type selected by the user. Automatic identification may be by way of wireless module scanning or electrically interfacing to some resident data or optical or magnetic code sequence, where a unique code is associated with each unique electrode type); 
determine a sensor type associated with each of the at least one sensor (para. [0212], wireless patient electrode identification and characterization function. This function may provide a means for the system to automatically identify the electrode type selected by the user. Automatic identification may be by way of wireless module scanning or electrically interfacing to some resident data or optical or magnetic code sequence, where a unique code is associated with each unique electrode type; para. [0197], a specialized identification connection system allow automatic identification and channel characterization for matching between electrode application types. “Electrode application” types may include ECG, EMG, muscle activity, piezo movement detection, bi-coherence EEG, and EOG.); 
select a mode of operation based on the determined sensor type of the detected at least one sensor, wherein (a) a first of the plurality of operating modes is selected in response to determining that the at least one detected sensor includes a first sensor type or combination of sensor types, and (b) a second of the plurality of operating modes is selected in response to determining that the at least one detected sensor includes a second sensor type or combination of sensor types; receive data from the at least one detected sensor; and process the received data according to the selected mode of operation to output a characterization of a user's sleep (para. [0571], a means for automatic analysis format linked to signals connected, such as in the case of sleep and wake analysis where the analysis parameters applied will depend on the validated signals. If, for example, only EEG outer malbar electrodes are validated, then frequency optimized EEG outer malbar signals can be used for analysis, as opposed to more complex analysis signal combinations including EMG and EOG signals), 
wherein the data processor is configured with the plurality of operating modes to, dependent a selected mode of the plurality of operating modes, determine one or more sleep stages based on (a) an analysis of an electrical signal from electrodes by itself (para. [0571]).
Burton discloses that the data processor is further configured to generate a sleep/awake state based on movement data tracked with the data processor (para. [0484], sleep staging analysis provides two data descriptions – the context analysis and sleep stage estimation of a subject, fig. 4; para. [0105], validation of subject’s sleep or hypnotic state by referencing a combination of the above analysis techniques in terms of the current vigilance phase and a trend or sequence vigilance phase; para. [0577], a means for eyelid tracking for vigilance monitoring; para. [0020], analyzing arousal and body movement of a patient, para. [0079], body movement analysis; para. [0354], body movement index; para. [0490], detection of body movement relates to a physical movement of the body such as detected by a pressure or vibration sensitive sensors).
Burton further discloses an additional sensor, wherein the at least one sensor and the additional sensor comprise electrodes and movement sensor (fig. 36, para. [0398]-[0408], electrodes and sensors; para. [0375], [0376], a single self-adhesive forehead electrode system or a single sensor device extending over the patient’s forehead and chin, containing forehead EOG, EEG, and EMG; para. [0174], biological blanket sensor (BBS), which may enable a wired or wireless interface providing a range of measurements for assistance in determining arousal movements, body movement, breathing sounds, heart sounds, respiration, heart rate, PTT, blood pressure, and temperature; para. [0142], EAS includes EEG, EOG, EMG; para. [0143], a combination system may provide R&K and/or bicoherence signal attachment in one wireless hybrid device; para. [0402], para. [0490], movement sensitive sensors/electrodes attached to the patient). 
Burton is silent regarding an accelerometer and regarding determining one or more sleep stages based on (b) an analysis of an electrical signal from electrodes in conjunction with data output by an accelerometer, the data processor further configured to generate a sleep quality estimate based on movement data tracked with the data processor.
However, Levendowski discloses a system for the assessment of sleep quality in adults and children (abstract) and discloses a data acquisition system including, data acquisition unit with sensor strip (col. 5, col. 6, figs. 2A and 2B). Levendowski teaches the data acquisition unit including an accelerometer 317 that can measure full range of head positions, including both sleep and wake conditions, as well as behavioral arousals defined by subtle head movement (col. 8). 
Levendowski also teaches acquiring physiological signals and analyzing signals to assess sleep stage, wherein the data processor is configured with an operating mode to determine one or more sleep stages based on an analysis of an electrical signal from electrodes in conjunction with data output by an accelerometer and to generate a sleep quality estimate based on movement data tracked with the data processor (step 100, step 110 in fig. 1, col. 14, line 65- col. 16, line 30, the data acquisition system performs concurrent measurements of two categories of signal data: (1) signal data related to sleep states, and (2) signal data related to the type of sleep disruption. Physiological signals are acquired using electrodes and sensors, the physiological signals including EEG, EMG, EOG, ECG; col. 9 discloses DAU including peripheral sensors including sensors measuring leg movements and discloses that data acquired from these sensors can be used to determine the user’s sleep architecture and/or identify sleep disruptions that can negatively impact sleep quality; col. 12 discloses electro-neuro-cardio-respiratory sensors used to assess sleep quality; col. 18, lines 47-64, The duration and frequency of head or body movements are also useful in differentiating behavioral sleep from wake; col. 19, the actigraphy signals can be used independently to distinguish sleep from wake and/or combined with changes in snoring and/or airflow to further improve the accuracy of sleep/wake detection. Because arousal from either sleep disordered breathing or periodic limb movements contribute to sleep fragmentation and daytime Somnolence, the frequency, intensity and duration of head movements during time in bed can be used to independently quantify the quality of sleep. These measures of sleep quality can be especially useful for use in diagnosing sleep quality children, because cortical arousals are more difficult to measure and disrupted sleep causes daytime drowsiness, a symptom that affects those with childhood OSA and attention deficit/hyperactivity disorders). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Burton, by configuring the data processor with an operating mode to determine one or more sleep stages based on an analysis of an electrical signal from electrodes in conjunction with data output by an accelerometer and to generate a sleep quality estimate based on movement data tracked with the data processor, as taught by Levendowski, for the purpose of improving the accuracy of sleep/wake detection (col. 19) and measuring sleep quality for use in diagnosing sleep quality children, because cortical arousals are more difficult to measure and disrupted sleep causes daytime drowsiness, a symptom that affects those with childhood OSA and attention deficit/hyperactivity disorders (col. 19). 
Re Claim 2, Burton discloses that the data processor is configured to receive (i) a raw electrical signal from the electrodes (para. [0375], [0376], a single self-adhesive forehead electrode system or a single sensor device extending over the patient’s forehead and chin, containing forehead EOG, EEG, and EMG), (ii) movement data (para. [0402], para. [0490], movement sensitive sensors/electrodes attached to the patient), or both (i) and (ii), depending on a selected mode of operation of the plurality of operating modes (para. [0571], a means for automatic analysis format linked to signals connected, such as in the case of sleep and wake analysis where the analysis parameters applied will depend on the validated signals. If, for example, only EEG outer malbar electrodes are validated, then frequency optimized EEG outer malbar signals can be used for analysis, as opposed to more complex analysis signal combinations including EMG and EOG signals).  
Re Claim 3, Burton discloses that the raw electrical signal includes information indicative of one or more of EEG, muscle tone, eye movement and galvanic skin response (para. [0375], [0376], a single self-adhesive forehead electrode system or a single sensor device extending over the patient’s forehead and chin, containing forehead EOG, EEG, and EMG).  
Re Claim 5, Burton discloses that the system is configured to depict physical movements experienced by a user from stored movement data (para. [0484], sleep staging analysis provides two data descriptions – the context analysis and sleep stage estimation of a subject, fig. 4; para. [0105], validation of subject’s sleep or hypnotic state by referencing a combination of the above analysis techniques in terms of the current vigilance phase and a trend or sequence vigilance phase; para. [0577], a means for eyelid tracking for vigilance monitoring; para. [0020], analyzing arousal and body movement of a patient, para. [0079], body movement analysis; para. [0354], body movement index; para. [0490], detection of body movement relates to a physical movement of the body such as detected by a pressure or vibration sensitive sensors; para. [0137], muscle movement or activity).  
Re Claim 6, Burton discloses that an application for a mobile device configures the mobile device to carry out at least a portion of an analysis of an electrical signal from electrodes (para. [0158], WEM wirelessly linked to mobile phones. The WEM may be wirelessly linked to remote computer devices wherein WEM data may be stored, displayed and/or analysed.).  
Re Claim 7, Burton discloses that the data processor is further configured to wirelessly communicate with the mobile device (para. [0158], WEM wirelessly linked to mobile phones. The WEM may be wirelessly linked to remote computer devices wherein WEM data may be stored, displayed and/or analysed.).  
Re Claim 8, Burton discloses that mobile device is configured to present to a user the determined one or more sleep stages and/or duration of the determined one or more sleep stages (para. [0158], WEM wirelessly linked to mobile phones. The WEM may be wirelessly linked to remote computer devices wherein WEM data may be stored, displayed and/or analysed; para. [0488], sleep stage analysis display or print; para. [0165], a user programmable device with real-time display of integrated analysis index, the analysis including sleep characterization data).  
Re Claim 9, Burton discloses a base station configured to communicate with the data processor, wherein the base station is configured to carry out at least a portion of an analysis of an electrical signal from electrodes (para. [0198], The apparatus may include means to simultaneously sense (with electrodes or transducer), monitor, record and analyse bio-physiological data within a “local” (electrode device module) memory device, while transmitting data to a “remote” (wrist watch or remote computer device) device. The “local” device may provide limited storage due to size, cost and power restraints, while the “remote” device may provide a means of transmitting and storing less condensed and more comprehensive data, as may be required for clinical or research diagnosis or validation of diagnosis; fig. 17, computer network interface).   
Re Claim 10, Burton discloses that base station is configured to present to a user the determined one or more sleep stages and/or duration of the determined one or more sleep stages (para. [0158], WEM wirelessly linked to wireless modems or a network interface including an internet connection. The WEM may be wirelessly linked to remote computer devices wherein WEM data may be stored, displayed and/or analysed; para. [0488], sleep stage analysis display or print; para. [0165], a user programmable device with real-time display of integrated analysis index, the analysis including sleep characterization data),  
Re Claim 12, Burton discloses that the data processor is configured with an LED/photodiode pair for generating a photoplethysmographic signal (para. [0176], [0177], [0180], biological sensor oximeter).  
Re Claim 13, Burton discloses that the data processor is configured to determine heart rate, heart rate variability and/or respiration rate from the photoplethysmographic signal (para. [0174], Biological blanket sensor may enable a wired interface providing a range of measurements in determining body movement, respiration, heart rate, and pulse transient time; para. [0176], [0177], [0180], biological sensor oximeter measuring plethysmograph pulse waveform; para. [0029], heart rate variability), and wherein the determined one or more sleep stages are further based on one or more of the heart rate, heart rate variability and/or respiration rate.  
Re Claim 14, Burton discloses that the data processor is further configured to forward received data to a remote server via a wired or wireless communications connection (para. [158], the IMES device may be wirelessly linked to close proximity or distance monitoring systems equipped with a wireless data interface capability to IMES. WEM may also be wirelessly linked to mobile phones or wireless modems or a network interface including an internet connect; fig. 17, computer network interface).  
Re Claim 15, Burton as modified by Levendowski discloses the claimed invention substantially as set forth in claim 1. 
	For the purpose of examination, “processing module” has been interpreted as data processing algorithm. 
Burton further discloses a processing module for electrical signal from the electrodes (para. [0571], a means for automatic analysis format linked to signals connected, such as in the case of sleep and wake analysis where the analysis parameters applied will depend on the validated signals. If, for example, only EEG outer malbar electrodes are validated, then frequency optimized EEG outer malbar signals can be used for analysis, as opposed to more complex analysis signal combinations including EMG and EOG signals), but is silent regarding a processing module for movement data output by the accelerometer. 
However, Levendowski discloses a processing module for movement data output by the accelerometer (col. 5, col. 6, figs. 2A and 2B, col. 8, Levendowski teaches the data acquisition unit including an accelerometer 317 that can measure full range of head positions, including both sleep and wake conditions, as well as behavioral arousals defined by subtle head movement). Levendowski also teaches acquiring physiological signals and analyzing signals to assess sleep stage, wherein the data processor is configured with an operating mode to determine one or more sleep stages based on an analysis of an electrical signal from electrodes in conjunction with data output by an accelerometer and to generate a sleep quality estimate based on movement data tracked with the data processor (step 100, step 110 in fig. 1, col. 14, line 65- col. 16, line 30, the data acquisition system performs concurrent measurements of two categories of signal data: (1) signal data related to sleep states, and (2) signal data related to the type of sleep disruption. Physiological signals are acquired using electrodes and sensors, the physiological signals including EEG, EMG, EOG, ECG; col. 9 discloses DAU including peripheral sensors including sensors measuring leg movements and discloses that data acquired from these sensors can be used to determine the user’s sleep architecture and/or identify sleep disruptions that can negatively impact sleep quality; col. 12 discloses electro-neuro-cardio-respiratory sensors used to assess sleep quality; col. 18, lines 47-64, The duration and frequency of head or body movements are also useful in differentiating behavioral sleep from wake; col. 19, the actigraphy signals can be used independently to distinguish sleep from wake and/or combined with changes in snoring and/or airflow to further improve the accuracy of sleep/wake detection. Because arousal from either sleep disordered breathing or periodic limb movements contribute to sleep fragmentation and daytime Somnolence, the frequency, intensity and duration of head movements during time in bed can be used to independently quantify the quality of sleep. These measures of sleep quality can be especially useful for use in diagnosing sleep quality children, because cortical arousals are more difficult to measure and disrupted sleep causes daytime drowsiness, a symptom that affects those with childhood OSA and attention deficit/hyperactivity disorders). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, by adding a processing module for movement data output by the accelerometer, as taught by Levendowski, for the purpose of improving the accuracy of sleep/wake detection (col. 19) and measuring sleep quality for use in diagnosing sleep quality children, because cortical arousals are more difficult to measure and disrupted sleep causes daytime drowsiness, a symptom that affects those with childhood OSA and attention deficit/hyperactivity disorders (col. 19). 
Re Claims 17 and 18, Burton as modified by Levendowski discloses the claimed invention substantially as set forth in claim 1. 
	Burton is silent regarding an accelerometer, wherein a mode of the plurality of operating modes operates to process data output by the accelerometer to weight a sleep condition analysis otherwise executed on data output by a sensor of a different type from the accelerometer, wherein the sensor of a different type is an electrode sensor.  
	However, Levendowski teaches an accelerometer, wherein a mode of the plurality of operating modes operates to process data output by the accelerometer to weight a sleep condition analysis otherwise executed on data output by a sensor of a different type from the accelerometer, wherein the sensor of a different type is an electrode sensor (col. 11, DAU receives data from peripheral sensors including ECG sensors and sensors measuring leg movements. Data acquired from these sensors can be used to determine the user’s sleep architecture and/or to identify sleep disruptions that can negatively impact sleep quality; col. 19, the actigraphy signals can be used independently to distinguish sleep from wake and/or combined with changes in snoring and/or airflow to further improve the accuracy of sleep/wake detection. Because arousal from either sleep disordered breathing or periodic limb movements contribute to sleep fragmentation and daytime Somnolence, the frequency, intensity and duration of head movements during time in bed can be used to independently quantify the quality of sleep. These measures of sleep quality can be especially useful for use in diagnosing sleep quality children, because cortical arousals are more difficult to measure and disrupted sleep causes daytime drowsiness, a symptom that affects those with childhood OSA and attention deficit/hyperactivity disorders). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Burton as modified by Levendowski, by adding an accelerometer, wherein a mode of the plurality of operating modes operates to process data output by the accelerometer to weight a sleep condition analysis otherwise executed on data output by a sensor of a different type from the accelerometer, wherein the sensor of a different type is an electrode sensor, as taught by Levendowski, for the purpose of determining the user’s sleep architecture and/or to identifying sleep disruptions that can negatively impact sleep quality (col. 11)
Re Claims 19 and 20, Burton as modified by Levendowski discloses the claimed invention substantially as set forth in claim 1. 
	Burton further discloses that the system comprising conductive electrodes configured to be in direct contact with skin of a user in a forehead region of the user and the data processor is configured for selective coupling to a wristband or a headband, and wherein the headband comprises the conductive electrodes (para. [0207], a wireless electrode monitoring device such as a forehead attached wireless electrode system; para. [0375], [0376], a single self-adhesive forehead electrode system or a single sensor device extending over the patient’s forehead and chin, containing forehead EOG, EEG, and EMG; para. [0156], patient worn or patient attached device such as headband, head-cap or hat, wrist-worn or other devices may incorporate an EAS and/or WEM module; para. [0198], the apparatus may include a means to incorporate amplification, filtering, storage, and CPU either as a throwaway disposable system or with the more expensive electronics being part of a re-usable part of the apparatus). 
	Burton is silent regarding the system comprising a built-in accelerometer. 
However, Levendowski discloses a system for the assessment of sleep quality in adults and children (abstract) and discloses a data acquisition system including, data acquisition unit with sensor strip (col. 5, col. 6, figs. 2A and 2B). Levendowski teaches the data acquisition unit including a built-in accelerometer 317 that can measure full range of head positions, including both sleep and wake conditions, as well as behavioral arousals defined by subtle head movement (col. 8). 
Levendowski also teaches acquiring physiological signals and analyzing signals to assess sleep stage, wherein the data processor is configured with an operating mode to determine one or more sleep stages based on an analysis of an electrical signal from electrodes in conjunction with data output by an accelerometer and to generate a sleep quality estimate based on movement data tracked with the data processor (step 100, step 110 in fig. 1, col. 14, line 65- col. 16, line 30, the data acquisition system performs concurrent measurements of two categories of signal data: (1) signal data related to sleep states, and (2) signal data related to the type of sleep disruption. Physiological signals are acquired using electrodes and sensors, the physiological signals including EEG, EMG, EOG, ECG; col. 9 discloses DAU including peripheral sensors including sensors measuring leg movements and discloses that data acquired from these sensors can be used to determine the user’s sleep architecture and/or identify sleep disruptions that can negatively impact sleep quality; col. 12 discloses electro-neuro-cardio-respiratory sensors used to assess sleep quality; col. 18, lines 47-64, The duration and frequency of head or body movements are also useful in differentiating behavioral sleep from wake; col. 19, the actigraphy signals can be used independently to distinguish sleep from wake and/or combined with changes in snoring and/or airflow to further improve the accuracy of sleep/wake detection. Because arousal from either sleep disordered breathing or periodic limb movements contribute to sleep fragmentation and daytime Somnolence, the frequency, intensity and duration of head movements during time in bed can be used to independently quantify the quality of sleep. These measures of sleep quality can be especially useful for use in diagnosing sleep quality children, because cortical arousals are more difficult to measure and disrupted sleep causes daytime drowsiness, a symptom that affects those with childhood OSA and attention deficit/hyperactivity disorders). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Burton, by adding a built-in accelerometer, wherein the data processor comprises the built-in accelerometer, as taught by Levendowski, for the purpose of measuring full range of head positions, including both sleep and wake conditions, as well as behavioral arousal defined by subtle head movement (col. 8), improving the accuracy of sleep/wake detection via data from accelerometer (col. 19) and measuring sleep quality using data from accelerometer for use in diagnosing sleep quality children, because cortical arousals are more difficult to measure and disrupted sleep causes daytime drowsiness, a symptom that affects those with childhood OSA and attention deficit/hyperactivity disorders (col. 19). 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burton et al. (US 2004/0193068), hereinafter “Burton”, as modified by Levendowski et al. (US 8,355,769), hereinafter “Levendowski”, and further in view of Shimol et al. (WO 2017/136352), hereinafter “Shimol”. 
Re Claim 16, Burton as modified by Levendowski discloses the claimed invention substantially as set forth in claim 1. 
Burton and Levendowski are silent regarding the data processor is configured with an intertwined processing module for (a) a first data set from the electrical signal from the electrodes, and (b) a second data set of movement data output by the accelerometer, wherein the intertwined processing module uses one of the first data set and the second data set to adjust the other one of the first data set and the second data set.  
However, Shimol discloses systems and methods for probabilistically estimating an individual’s sleep stage (abstract) and teaches that sleep stage device communicate with a set of sensors including accelerometer, EEG, EOG, ECG, EMG, and PPG (para. [28]). Shimol teaches that the data processor is configured with an intertwined processing module for (a) a first data set from the electrical signal from the electrodes, and (b) a second data set of movement data output by the accelerometer, wherein the intertwined processing module uses one of the first data set and the second data set to adjust the other one of the first data set and the second data set (para. [076], process begins by receiving and aligning a set of signals. Such an alignment may be necessary to account for different clock or timing offsets in the various sensors used to measure the set of signals (e.g., an accelerometer signal, the PPG signal, an EEG signal, etc.). In some aspects, process may align the sets of signals by cross-correlating one signal with another and determining a distribution of offset delays between the signals). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Burton as modified by Levendowski, by configuring the data processor with an intertwined processing module for (a) a first data set from the electrical signal from the electrodes, and (b) a second data set of movement data output by the accelerometer, wherein the intertwined processing module uses one of the first data set and the second data set to adjust the other one of the first data set and the second data set, as taught by Shimol, for the purpose of aligning the set of signals to account for different clock or timing offsets in the various sensors used to measure the set of signals (para. [076]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN T KUO/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, September 20, 2022
Examiner, Art Unit 3792